     Case 3:18-cv-02036-E Document 107 Filed 06/02/21           Page 1 of 2 PageID 3010



                       IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

PREMIER ELECTRONICS, L.L.C.,               §
    Plaintiff                              §
                                           §
v.                                         §              CASE NO. 3:18-CV-2036-S
                                           §
ADT, L.L.C.,                               §
      Defendant                            §

        PLAINTIFF PREMIER’S DESIGNATION OF DEPOSITION TESTIMONY
              FROM THE TRIAL DEPOSITION OF WILLIAM URBAN


         Plaintiff Premier Electronics, L.L.C. (“Premier”) submits this Plaintiff Premier’s

Designation of Deposition Testimony from the Trial Deposition of William Urban. Plaintiff

reserves the right to object to ADT’s designations and to make further designations if ADT

makes any new designations in addition to what it has previously submitted to the Court [Doc.

106].

                                          5:24-6:14
                                        27:17-28:13
                                         28:15-29:3
                                        37:24-39:17
                                        40:11-41:20
                                        41:23-43:10
                                         44:4-45:22
                                         46:18-51:9
                                        51:21-52:14
                                         53:12-54:9
                                        54:18-54:20
                                          55:9-56:4
                                        56:11-56:17
                                          57:1-58:1
                                         58:14-59:9
                         (ending with “Premier’s monitoring center”)
                                         59:24-60:6
                                        60:13-60:18
                                        61:16-61:20
                                         63:7-68:10

                                               1
 Case 3:18-cv-02036-E Document 107 Filed 06/02/21                Page 2 of 2 PageID 3011



                                        68:19-72:7
                                        72:14-73:3
                                        73:12-73:17
                                 (ending after “Yes, it did”)
                                        74:13-76:1
                                        76:8-77:18
                                        78:1-78:12
                                        79:13-80:2
                                        80:22-81:3


                                                    Respectfully submitted,

                                                    /s/ John M. Frick
                                                    ___________________________________
                                                    John M. Frick
                                                    Texas Bar No. 07455200
                                                    jfrick@bennettweston.com

                                                    BENNETT, WESTON, LAJONE & TURNER, P.C.
                                                    1603 LBJ Freeway, Suite 280
                                                    Dallas, Texas 75234
                                                    Tel: (972) 662-4901
                                                    Fax: (214) 393-4043

                                                    ATTORNEYS FOR PLAINTIFF
                                                    PREMIER ELECTRONICS, L.L.C.

                               CERTIFICATE OF SERVICE

        This is to certify that a true and correct copy of the foregoing Plaintiff Premier’s
Designation of Deposition Testimony from the Trial Deposition of William Urban has been
furnished to the following counsel in accordance with the Federal Rules of Civil Procedure, this
2nd day of June, 2021:

Eric S. Boos                                       Norma N. Bennett
SHOOK, HARDY & BACON, L.L.P.                       SHOOK, HARDY & BACON, L.L.P.
Citigroup Center                                   JPMorgan Chase Tower
201 S. Biscayne Blvd., Suite 3200                  600 Travis St., Ste. 3400
Miami, FL 33131-4332                               Houston, TX 77002-2926
esboos@gmail.com                                   nbennett@shb.com


                                                           /s/ John M. Frick_______________
                                                           John M. Frick


                                               2
